DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant is claiming for priority for the foreign application dated 10/16/2019. Certified copied being received.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show branch 46 on figure 2,as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because the abstract is limited to a single paragraph.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
Page 13 line 9 "the input 58S" should be "the input 58E".
Page 15 line 23, 26 "first processing channels 34". It is unclear whether it refers to "first processing channels 56" or "two main blocks 34".
Page 15 line 24 "second processing channels 34". It is unclear whether it refers to "second processing channels 58" or "two main blocks 34".
Appropriate correction is required.

Claim Objections
Claims 1-9 are objected to because of the following informalities: 
Claim 1 line 6 "the implementation of first operations" should be "an implementation of first operations”.
Claim 1 line 8 "the application of a filtering" should be "an application of a filtering".
Claim 1 line 11 "the implementation of second operations" should be "an implementation of second operations".
Claim 1 line 13 "the application of a shift" should be "an application of a shift".
Claim 1 line 14 "the application of filtering" should be "an application of filtering".
Claim 1 line 18 "the spectrum" should be "a spectrum".
Claim 1 line 20; claim 6 line 22 "the results" should be "results".
Claim 5 line 4; claim 6 line 16 “the spectrum of the processed signal” should be “a spectrum of the processed signal”.
Claim 5 line 5; claim 6 line 17 "the even indices" should be "even indices".
Claim 5 line 18; claim 6 line 39 "the odd indices" should be "odd indices".
Claim 9 recites “a processing chain according to claim 7” should be “the processing chain according to claim 7”.
Dependent claims are also objected for inheriting the same deficiencies in which claim they depend on.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

For example, claim limitations that are being interpreted under 35 U.S.C. 112(f) are: “at least one step for: providing an input signal,” “at least one step for transmission of the input signal over two processing channels,” “at least one step for obtaining a first output signal through the implementation of first operations…”, etc. as recited in Claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 17 "the first signal". There are insufficient antecedent basis for this limitations in the claim, and it is unclear whether this refers to "the first output signal" or a new first signal. Examiner interprets the limitation as "a first signal".
Claim 1 line 15 “the filtering having a latency of M”. it is unclear whether “the filtering” refers to filtering in line 8 or filtering in line 14.
Claim 1 line 19; claim 6 lines 17 and 38 "strictly". Renders the claim indefinite because it is unclear what exactly constitutes "strictly".
Claims 2-3 line 3 recite "the signal obtained after addition". It is unclear whether "addition" is the operation for the addition antecedently recited or a different addition operation. Examiner interprets the limitation as "the signal obtained after the operation for the addition".
Claims 2 and 3 line 2 “an input signal”. it is unclear whether an input signal refers to the input signal provided in line 4 or a new input signal. Examiner interprets the limitation as a new input signal.
Claims 2 and 3 line 3 “the signal”. There are insufficient antecedent basis for this limitations in the claim. Examiner interprets as “a signal”.
Claim 4 line 1 “the operation for shifting by N points”. It is unclear whether the operation for shifting applied to the input signal or a different signal. Examiner interprets as “the operation for shifting the input signal by N points”.
Claim 5 lines 3 and 16 "the discrete Fourier transform to M points". There are insufficient antecedent basis for this limitations in the claim. Examiner interpreted as a discrete Fourier transform to M points
Claim 5 lines 11 and 25 "the inverse discrete Fourier transform to M points". There are insufficient antecedent basis for this limitations in the claim. Examiner interpreted as an inverse discrete Fourier transform to M points
Claim 5 line 13 and line 27 recite “a first output signal” and “a second output signal”, respectively. It is unclear whether a first output signal and a second output signal obtained by first and second operations is the same first output signal and second output signal as recited in claim 1 line 6 and 11. 
Claim 5 line 26 "the first selected points". It is unclear whether "the first selected points" refers to the "first selected points" of the second operations in line 24 or the "first selected points" of the first operations in line 10. Examiner interprets as "the first selected points of the second operations".
Claim 6 line 21 "the application being carried out". There is insufficient antecedent basis for this limitation in the claim. it is unclear which application is being referred to.
Claim 6 lines 22-23 "the first calculation channel" and “the second calculation channel”. There are insufficient antecedent basis for this limitations in the claim. Examiner interpreted as “a first calculation channel” and “a second calculation channel”.
Claim 6 line 26 "the first signal". There are insufficient antecedent basis for this limitations in the claim. Examiner interpreted as the shifted signal.
Claim 6 line 27 “the spectrum points of the processed signal”. There are insufficient antecedent basis for this limitations in the claim, and it is whether this refers to spectrum of the processed signal or a new spectrum points of the processed signal. Examiner interprets as a spectrum of the processed signal.
Claim 6 lines 29 and 46 "the inverse discrete Fourier transform to M points".  There are insufficient antecedent basis for this limitations in the claim. Examiner interprets “an inverse discrete Fourier transform to M points”.
Claim 6 line 31 “third processing of the first signal”. it is unclear whether this refers to the first signal in line 26 or the first signal in line 30. Examiner interprets the limitation as the first signal in line 30.
Claim 6 line 42 "the application being carried out…" it is unclear whether "the application" refers to the application of the second processing channel or the first processing channel". Examiner interprets the limitation as the application of the discrete Fourier transform to M points of the second processing channel.
Claim 6 line 31 and line 48 recite “a first output signal” and “a second output signal”, respectively. It is unclear whether a first output signal and a second output signal obtained by first and second operations is the same first output signal and second output signal as recited in claim 6 line 4 and 6. Examiner interprets as the first output signal and the second output signal.
Claim 1 recites “the filtering having a latency of M”. Examiner is not able to map the claim limitation to the specification, thus there is lack of correspondence between the claimed invention and the specification because the specification fails to describe how the filtering having latency of M. Specification page 30 lines 6 and 11 merely discloses the claimed invention language. Accordingly, such limitation renders the claim unclear and indefinite. Dependent claims are also rejected for inheriting the same deficiencies in which claims they depend on.  
Claim 6 line 14-26 recites “first processing of the input signal … obtain a processed signal…the first calculation channel applying a discrete Fourier transform to M/2 points on the processed signal and the second calculating channel applying a shift to M/2 points to the processed signal, then applying a discrete Fourier transform to M/2 points on the first signal”. Examiner is not able to mapped the claimed invention with the specification. Thus, there is lack of correspondence between the specification and the claimed invention because the specification fails to describe performing DFT to M/2 points on the processed signal, shift to M/2 points and perform DFT to M/2 points. The specification figure 6 discloses a filter for performing FFT to M points of the processed signal and IFFT to M points, and figure 2 discloses a filter for performing FFT to M/2 points, shift to M/2 points and perform FFT on N/2 points. However, the specification fails to disclose a filter performing FFT to M points and IFFT to M points and performing FFT to M/2 points and shift to M/2 points and perform FFT to M/2 point. therefore, such limitation render the claim unclear and indefinite. Dependent claims are also rejected for inheriting the same deficiencies in which claim they depend on.
Claim 1 recites a series of “step for” limitations that invoke 35 U.S.C. 112(f), as described above. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not provide corresponding structure material or act for performing discrete Fourier transform to M/2 points on a signal coming from the input signal, wherein the filtering having a latency of M, shifting M/2 points and perform DFT to M/2 points, the filtering having latency of M, applying an IDFT to M/2 points on the first signal to obtain M points of the spectrum. For example, the specification figures 2-5 discloses method for filtering that performs DFT and IFFT to N/2 points of the input signal. However, page 13 line 22 discloses that M = N/2. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b). Dependent claims are also rejected for inheriting the same deficiencies in which claims they depend on.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “the filtering having a latency of M”, as described above, the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention because the specification fails to describe how the filtering having latency of M. Specification page 30 lines 6 and 11 merely discloses the claimed invention language. Dependent claims are also rejected for inheriting the same deficiencies in which claim they depends on.
	Claim 1 recites a series of “step for” limitations that invoke 35 U.S.C. 112(f).  As described above, the disclosure does not provide adequate structure to perform the functions corresponding to the “step for” limitations in question. Therefore, the specification does not describe an invention that achieves the claimed functions with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
	Claim 6 line 14-26 recites “first processing of the input signal ... obtain a processed signal…the first calculation channel applying a discrete Fourier transform to M/2 points on the processed signal and the second calculating channel applying a shift to M/2 points to the processed signal, then applying a discrete Fourier transform to M/2 points on the first signal”. As described above, the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention because the specification fails to describe performing DFT to M/2 points on the processed signal, shift to M/2 points and perform DFT to M/2 points. The specification figure 6 discloses a filter for performing FFT to M points of the processed signal and IFFT to M points, and figure 2 discloses a filter for performing FFT to M/2 points, shift to M/2 points and perform FFT on N/2 points. However, the specification fails to disclose a filter performing FFT to M points and IFFT to M points and performing FFT to M/2 points and shift to M/2 points and perform FFT to M/2 point. Dependent claims are also rejected for inheriting the same deficiencies in which claim they depends on.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 6 recites a filter for performing filtering input signal. 
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the claim recites a first processing channel obtaining a first out signal by carrying out first operations, a second processing channel obtaining a second output signal carrying out second operations, recombining the first and second output signals to obtain the filter signal, the first operations comprises first processing to obtain a processed signal, application of a discrete Fourier transform (DFT) to M points …, the first calculation channel applying a DFT to M/2 points … applying a shift to M/2 points … applying a DFT to M/2 points on the first signal … third processing of the second signal in order to obtain a second output signal” .such limitation cover mathematical calculations, relationship, and/or formula, such as applying DFT, IDFT, shifting, adding. The first and second processing channels are also considered as a mental processes, such that one of ordinary skill in the art utilize pen and paper to perform first and second processing channels to perform first and second operations Therefore, the claim include limitations that fall within the “Mathematical Concepts/ Mental processes” groupings of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Prong Two of Step 2A, this judicial exception is not integrated into a practical application. The claim additionally recites a filter able of filtering a numerical input signal sampled at a sampling frequency in order to obtain a filtered signal, the filter comprising a transmitter and a mixer. However, the additional elements are recited at a high level of generality, i.e., as a generic system performing a generic computer function of processing data as transmitting data and adding. Claim further recites an input terminal able to receive an input signal, such limitations amount to mere data gathering, which is a form of insignificant extra solution activity. Claim further recites transmit the input signal on the first and second processing channel, such limitation also considered as an insignificant extra solution activity. Accordingly, such elements fail to provide a meaningful limitation on the judicial exception, and amount to no more than mere instructions to apply the exception using generic computer element. Thus, the claim is directed to an abstract idea.
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed previously with respect to the step 2A prong two, the additional elements in the claim amount to no more mere instructions to apply the exception. Thus, the claim does not provide an inventive concept that is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and fails to ensure the claim as a whole amount to significantly more than the judicial exception itself. The step of receiving input signal and transmitting the input signal are considered to be insignificant extra-solution activity in step 2A, and are determined to be well-understood, routine, conventional activity in the field. Court decisions cited in MPEP 2106.05(d)(II) section (i), indicate that mere receiving or transmitting data over a network, is well-understood, routing, conventional function when it is claimed in a merely generic manner.  Accordingly, the claim is not patent-eligible under 35 U.S.C 101.

Claims 7-9 recites a processing chain comprises at least one filter and the processing chain being a programmable logic circuit or an application specific integrated circuit, or a system including a processing chain, the additional elements are recited at a high level of generality, i.e., as a generic system performing a generic computer function and fail to provide a meaningful limitation on the judicial exception, and amount to no more than mere instructions to apply the exception using generic computer element, thus does not integrate the judicial exception into a practical application under step 2A prong two or provide an inventive concept in step 2B. Accordingly, the claims are not patent-eligible under 35 U.S.C 101.
	
	Claim 1 recites method claim having similar limitations that are abstract idea as the apparatus claim 6 without significantly more and since the specification fails to disclose the corresponding structure, material, or acts for performing the entire claimed function, thus the claim is unbounded and can cover anything, including non-statutory subject matter. Accordingly, such method for filtering including the steps in claim 1 is rejected for the same reasons as claim 6.

	Claims 2-3 and 5 further recites limitations that are abstract mathematical concepts without reciting any additional elements that make the claim any less abstract or that impose meaningful limits on practicing the abstract idea. Accordingly, the claims are not patent-eligible under 35 U.S.C 101.

Claim 4 recites wherein the operation for shifting by N points is applied using two sub-units. The operation for shifting by N points would fall under the abstract idea under step 2A prong one, and the additional two sub-units is recited at high level of generality, i.e., as a generic system performing a generic computer function and fail to provide a meaningful limitation on the judicial exception, and amount to no more than mere instructions to apply the exception using generic computer element, thus does not integrate the judicial exception into a practical application under step 2A prong two or provide an inventive concept in step 2B. Accordingly, the claim is not patent-eligible under 35 U.S.C 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO - US 2011033342 hereinafter "WO".

WO teaches a method for filtering a numerical input signal sampled at a sampling frequency in order to obtain a filtered signal (WO, figure 3 page 10 line 6-8, DCM 132 receives signal IB1 and samples this signal at a sampling rate of 1GHz to generate a data stream of samples signal ), the method including at least one step for: 
- providing an input signal (WO, figure 3 the DCM receives signal IB1 [i.e. an input signal]), 
- transmission of the input signal over two processing channels (WO, figure 3 the signal is transmitted to two separate paths or branches 305A-306A and 305B-306B [i.e. two processing channels]), 
- obtaining a first output signal through the implementation of first operations on the first processing channel, the first operations including at least the application of a filtering involving a discrete Fourier transform to M/2 points on a signal coming from the input signal, the filtering having a latency of M, (WO, figure 3 branch 306B [i.e. the first processing channel] generate an output signal from the IFFT 312B [i.e. a first output signal], wherein branch 306B performs FFT [i.e. discrete Fourier transform] to N/2 samples [i.e. M/2 points] on the a signal input to FFT 307B coming from IB1 [i.e. a signal coming from the input signal]. As illustrated in figure 3, N samples are required to be filtered, thus the latency is N [i.e. latency is M])
- obtaining a second output signal through the implementation of second operations on the second processing channel, the second operations including at least the application of a shift by M/2 points to a signal coming from the input signal, then the application of filtering involving a discrete Fourier transform to M/2 points on the shifted signal, the filtering having a latency of M (WO, figure 3, page 10 line 22-30 path 305A-306A[i.e. the second processing channel] generate a signal at IFFT 312A [i.e. a second output signal] and includes operation of padding block of zero into the divided N/2 samples, such that the blocks of N/2 samples are separated by memory blocks containing N/2 zero  [i.e. shift by M/2 points] to a signal coming from signal IB1, and further performs FFT operation on the N/2 samples, which is shifted down by the zero padded block [i.e. DFT M/2 points on the shifted signal]. As illustrated in figure 3, N samples are required to be filtered, thus the filter has at least the latency is N [i.e. latency is M]), 
- applying an inverse discrete Fourier transform to M/2 points on the first signal in order to obtain M points of the spectrum of the first signal, M being an integer strictly greater than 2 (WO figure 3, the branches 306A and 306B performs IFFT to N/2 [i.e. IDFT to M/2 points] samples on the signal to obtain N samples of signal, page 12 line 1 N equals to 2048 samples [i.e. M being an integer greater than 2]), and 
- recombination of the results of two processing channels (WO figure 3, page 11 line 20-26, the combiner block 314 recombines the data stream from IFFT 312A and 312B into a signal data stream).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hode – US 20170269192, figures 1-5 discloses the figures 1, 6-9 of the instant application.
Zhuang – US 20170317663 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764. The examiner can normally be reached Mon-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY DUONG/Examiner, Art Unit 2182                                                                                                                                                                                            (571)272-2764

/MATTHEW D SANDIFER/Primary Examiner, Art Unit 2182